Citation Nr: 1115990	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-39 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation for bilateral pes planus in excess of 10 percent, prior to July 21, 2009, and in excess of 30 percent, from October 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1981.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an evaluation in excess of 10 percent for bilateral pes planus.  

When this issue was previously before the Board in December 2009, it was remanded for additional development.  A January 2011 rating decision assigned a 30 percent evaluation for the Veteran's bilateral pes planus, effective October 1, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a July 2009 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he had undergone left foot surgery eight days earlier.  The report of a June 2010 VA examination provides that the Veteran underwent a left bunionectomy in June 2009 at the Montgomery VA Medical Center (VAMC).  

However, a review of the claims file reflects that it contains no records pertaining to the Veteran's left foot surgery or his post-operative recovery.  In fact, the claims file contains no treatment records from the Montgomery VAMC at all, and no treatment records from the Birmingham VAMC dated after April 15, 2009.  

In this regard, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2010).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also observes that the January 2011 rating decision indicates that the Veteran had been granted a 100 percent evaluation for bilateral pes planus from July 21, 2009, based on surgery under 38 C.F.R. § 4.30.  However, the claims file does not contain the rating decision that granted the temporary 100 percent evaluation.  This suggests the existence of additional VA records that have not been associated with the claims file.  The proper appellate adjudication of the Veteran's claim requires that all VA records must be before the Board.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records from the Montgomery VAMC; all treatment records from the Birmingham VAMC dated after April 15, 2009; and all treatment records from any other VAMC that are not already of record.

2.  Obtain and associate with the claims file the rating decision that granted the temporary 100 percent evaluation under 38 C.F.R. § 4.30, as well as the evidence supporting that decision if not already of record.  

3.  Then, readjudicate the Veteran's claim, considering all evidence received or secured since the January 2011 rating decision.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


